                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF NEW YORK

                        FEE APPLICATION COVER SHEET

Case Name and Number:

HAMPSTEAD GLOBAL, LLC                           Case No. 19-22721 (rdd)


CASE FILED: March 30, 2019

CHAPTER: 11

APPLICANT: Law Office of Charles A. Higgs

ROLE IN CASE: Special Litigation Attorney for Debtor-in-Possession


          COMPLETION OF THIS FORM CONSTITUTES A CERTIFICATION
                     UNDER PENALTY OF PERJURY.


                                          /s/ Charles A. Higgs       6/28/2020
                                          SIGNATURE OF APPLICANT        DATE
______________________________________________________________________________

                                           SECTION I
                                         FEE SUMMARY

TOTAL PREVIOUS FEES & COSTS REQUESTED:                                    $0.00

TOTAL FEES ALLOWED TO DATE:                                               $0.00

TOTAL RETAINER (IF APPLICABLE)                                            $2,300.00

TOTAL HOLDBACK (IF APPLICABLE)                                            $ n/a

TOTAL INTERIM PAYMENTS RECEIVED BY APPLICANT                              $0.00

TOTAL RECEIVED BY APPLICANT                                               $2,300.00
 NAME OF PROFESSIONAL & TITLE                  RATE      HOURS      FEE

Charles A. Higgs       Partner                    $400       41.1     $16,350.00




                                                             41.1     $16,350.00

 APPLICATION FEE TOTALS - Page 2                                    $16,350.00
 APPLICATION DISBURSEMENT TOTALS - Page 3                           $ 373.35
 BLENDED HOURLY RATE** :                                            $ 400.00
 =============================================

                                         SECTION II
                                 SECTION OF DISBURSEMENTS

        DISBURSEMENTS                                               AMOUNT

 a)     Court Filing Fee                                                  $ 350.00
 b)     Postage                                                           $ 23.35



        DISBURSEMENT TOTAL:                                               $ 373.35
                                                               SECTION III
                                                              CASE HISTORY


           (1)       DATE CASE FILED: March 30, 2019

           (2)       CHAPTER UNDER WHICH CASE WAS COMMENCED:                                                     Chapter 11

           (3)       DATE OF RETENTION:                  Nunc pro tunc as of July 17, 2019

           (4)       PRIOR APPLICATION HISTORY – none.


                                        SECTION IV - BREAKDOWN OF CASE MATTERS

                                                                    See Attached

                                                        Law Office of Charles A. Higgs
                                                        Transaction Report - Summary

DATE       PROFESSIONAL    DESCRIPTION                   ACTIVITY                                                         DURATION   HOURLY RATE    TOTAL
                           Litigation Adv. Proc and      Phone call with Debtor (A. Perzow) to discuss litigation
4/30/20    Charles Higgs                                                                                                  0.4        $400.00        $160.00
                           Contempt                      strategies going forward
                           Litigation/Adv. Proc and      Phone call with Debtor (A. Perzow) to discuss letter submitted
4/6/20     Charles Higgs                                                                                                  0.4        $400.00        $160.00
                           Contempt                      to Court by Creditor (J. Teitelbaum)
                           Litigation/Adv. Proc and      Phone call with Debtor (A. Perzow) to discuss litigation
3/23/20    Charles Higgs                                                                                                  0.3        $400.00        $120.00
                           Contempt                      strategies and potential options for resolution of litigation
                                                         Follow up Phone call with Debtor (A. Perzow) to discuss
                           Litigation/Adv. Proc and
3/11/20    Charles Higgs                                 litigation and increased damages related to change in            0.3        $400.00        $120.00
                           Contempt
                                                         economic environment
                                                         Phone call with Debtor (A. Perzow) to discuss litigation and
                           Litigation/Adv. Proc and
3/10/20    Charles Higgs                                 increased damages related to change in economic                  0.3        $400.00        $130.00
                           Contempt
                                                         environment
                           Litigation/Adv. Proc and
12/16/19   Charles Higgs                                 Travel Time to Court                                             0.5        $200.00        $100.00
                           Contempt
                           Litigation/Adv. Proc and
12/16/19   Charles Higgs                                 Review file and prepare for Court Hearing                        1.2        $400.00        $480.00
                           Contempt
                                                         Appearance at pre-trial hearing and Motion for Contempt and
12/16/19   Charles Higgs   Litigation                                                                                     2.5        $400.00       $1,000.00
                                                         post-hearing discussion with D. Kirby and J. Teitelbaum
                                                         Phone Call with Debtor (A. Perzow) and Debtor's Counsel (D.
12/16/19   Charles Higgs   Litigation                                                                                     0.4        $400.00        $160.00
                                                         Kirby) re: Recap of Court Hearing
                                                         Review Debtor's proposed revisions to Reply in Support of Stay
12/2/19    Charles Higgs   Litigation/Contempt Motion                                                                     0.3        $400.00        $120.00
                                                         Violation/Contempt
                                                         File and Serve Reply to Creditor's Opposition to Debtor's Stay
12/2/19    Charles Higgs   Litigation/Contempt Motion                                                                     0.4        $400.00        $160.00
                                                         Violation/Contempt Motion
                                                         Email to Debtor (A. Perzow) re: Reply to Stay
12/2/19    Charles Higgs   Litigation/Contempt Motion                                                                     0.2        $400.00         $80.00
                                                         Violation/Contempt Motion and Bowse Declaration
                                                         Review email from Debtor (A. Perzow) regarding Reply to Stay
11/29/19   Charles Higgs   Litigation/Contempt Motion                                                                     0.2        $400.00         $80.00
                                                         Violation Motion
                                                         Email to Debtor (A. Perzow) with Reply to Stay
11/28/19   Charles Higgs   Litigation/Contempt Motion                                                                     0.2        $400.00         $80.00
                                                         Violation/Contempt Motion
                                                         Review Debtor's Additional revision requests to Reply in
11/26/19   Charles Higgs   Litigation/Contempt Motion                                                                     0.5        $400.00        $200.00
                                                         Support of Stay Violation/Contempt
11/21/19   Charles Higgs   Litigation/Contempt Motion    Review Debtor's revision requests to Reply in Support            0.3        $400.00        $120.00
11/18/19   Charles Higgs   Litigation/Contempt Motion    Email Reply in Support of Stay Violation/Contempt to Debtor      0.2        $400.00         $80.00
11/18/19   Charles Higgs   Litigation/Contempt Motion        Continue Drafting Reply in Support of Stay Violation/Contempt     2.3   $400.00   $920.00
11/14/19   Charles Higgs   Litigation/Contempt Motion        Revise Reply to Opposition to Stay Violation/Contempt Motion      0.7   $400.00   $280.00
                                                             Review email from Debtor regarding classification of Stack's
11/6/19    Charles Higgs   Litigation/Contempt Motion                                                                          0.3   $400.00   $120.00
                                                             Claim
                                                             Review and respond to email from Debtor's Attorney (D. Kirby)
11/6/19    Charles Higgs   Litigation/Contempt Motion                                                                          0.2   $400.00    $80.00
                                                             re: Staus of Reply
                                                             Review email from Debtor and attached Letter of Intent (PSA)
10/28/19   Charles Higgs   Litigation/Contempt Motion                                                                          0.3   $400.00   $120.00
                                                             agreement between Stacks and Debtor
                                                             Phone Call with Debtor (A. Perzow) to discuss draft of Reply to
10/28/19   Charles Higgs   Litigation/Contempt Motion                                                                          0.6   $400.00   $240.00
                                                             Stacks Opposition to Contempt Motion
                                                             Review email from Debtor with Letter of Intent (PSA)
10/23/19   Charles Higgs   Litigation/Contempt Motion                                                                          0.3   $400.00   $120.00
                                                             agreement between the Debtor and Stacks
10/19/19   Charles Higgs   Litigation/Contempt Motion        Review email from Debtor re: California Case filed by stacks      0.2   $400.00    $80.00
                           Litigation/Adv. Proc. And         In person meeting with Debtor (A. Perzow) to discuss litigation
10/8/19    Charles Higgs                                                                                                       1     $400.00   $400.00
                           Contempt Motion                   strategy
                           Litigation/Adv. Proc. And         Review case file and notes in preparation of meeting with
10/8/19    Charles Higgs                                                                                                       0.5   $400.00   $200.00
                           Contempt Motion                   Debtor to discuss litigation
                                                             Initial Draft of Reply to Opposition to Stay Violation/Contempt
10/4/19    Charles Higgs   Litigation/Contempt Motion                                                                          0.8   $400.00   $320.00
                                                             Motion
                           Litigation/Adv. Proc. And
10/2/19    Charles Higgs                                     Review Email from Debtor re: california Case filed by stacks      0.2   $400.00    $80.00
                           Contempt Motion
10/1/19    Charles Higgs   Litigation/Contempt Motion        Review Creditor's Opposition to Sanctions Motion                  0.6   $400.00   $240.00
                                                             File and Serve Supplemental Memo in Support of Stay
9/25/19    Charles Higgs   Litigation/Contempt Motion                                                                          0.5   $400.00   $200.00
                                                             Violation/Contempt Motion
                                                             Make revisions requested by Debtor to Supplemental Memo in
9/25/19    Charles Higgs   Litigation/Contempt Motion                                                                          0.5   $400.00   $200.00
                                                             Support of Contempt Motion
9/24/19    Charles Higgs   Litigation/Contempt Motion        Revise Supplemental Memo in Support of Contempt Motion            0.5   $400.00     $200
9/24/19    Charles Higgs   Litigation/Contempt Motion        Email to Debtor (A. Perzow) w/Supplemental Memo                   0.2   $400.00    $80.00
                           Litigation/Adv. Proc. And         At Debtor's request, review Debtor's Motion to Extend to
9/24/19    Charles Higgs                                                                                                       0.4   $400.00   $160.00
                           Contempt Motion                   make sure it isnt detrimental to the on-going litigation
                                                             Review Answer to Adversary Complaint filed by
9/19/19    Charles Higgs   Litigation/Adversary Proceeding                                                                     0.4   $400.00     $160
                                                             Creditor/Defendant
                                                             Draft Supplemental Memorandum of Law in Support of Stay
9/17/19    Charles Higgs   Litigation/Contempt Motion                                                                          2.3   $400.00   $920.00
                                                             Violation/Contempt Motion
                                                             Call with Debtor (A. Perzow) to discuss making amendments to
9/11/19    Charles Higgs   Litigation/Contempt Motion                                                                          0.4   $400.00   $160.00
                                                             the stay violation and potential resolution of litigation
                                                             Call with Debtor (A. Perzow) to discuss the California Action
9/9/19     Charles Higgs   Litigation/Contempt Motion                                                                          0.5   $400.00   $200.00
                                                             and potential amendment or supplement to Contempt Motion
                                                             File and Serve Motion for Violation of the Automatic
9/3/19     Charles Higgs   Litigation/Contempt Motion                                                                          0.4   $400.00   $160.00
                                                             Stay/Contempt
8/29/19    Charles Higgs   Litigation/Contempt Motion        Finalize Motion for Violation of the Automatic Stay/Contempt      0.7   $400.00   $280.00
8/28/19    Charles Higgs   Litigation/Contempt Motion        Email to Debtor (A. Perzow) and Debtor's Counsel (E. Aisner)      0.2   $400.00    $80.00
                                                             Make revisions requested by Debtor to Stay
8/28/19    Charles Higgs   Litigation/Contempt Motion                                                                          1.1   $400.00     $440
                                                             Violation/Contempt Motion
                           Litigation/Adv. Proc. And
8/27/19    Charles Higgs                                     Draft Stay Violation/Contempt Motion                              2.7   $400.00    $1,080
                           Contempt Motion
                                                             Legal Research re: Automatic Stay and Actions against the
8/27/19    Charles Higgs   Litigation/Contempt Motion                                                                          0.8   $400.00   $320.00
                                                             Debtor's principal/Indirect actions against the Debtor
                           Litigation/Adv. Proc. And         Phone Call with Debtor to discuss litigation strategy, proposed
8/19/19    Charles Higgs                                                                                                       0.6   $400.00   $240.00
                           Contempt Motion                   amendments to adversary proceeding to include addtl claim
                           Litigation Adv. Proc and          Email to Debtor (A. Perzow) and Debtor's Counsel (E. Aisner)
8/16/19    Charles Higgs                                                                                                       0.3   $400.00   $120.00
                           Contempt                          re: email to the Court from Creditor's attorney (J. Teitelbaum)
                                                             Email to Debtor (A. Perzow) and Debtor's Counsel (E. Aisner)
8/15/19    Charles Higgs   Litigation/Adversary Proceeding   re: whether to grant creditor an extension to answer              0.4   $400.00   $160.00
                                                             complaint
                                                             Email to the Bankruptcy Court (J. Drain) in response to Court's
8/15/19    Charles Higgs   Litigation                                                                                          0.8   $400.00   $320.00
                                                             follow up question regarding the 107(b) issue
                                                             Phone Call with Debtor (A. Perzow) to discuss proposed email
8/15/19    Charles Higgs   Litigation                                                                                          0.6   $400.00   $240.00
                                                             response to the Court re: 107(b) issue
                                                             Phone call with Debtor (A. Perzow) to discuss litigation and
8/15/19    Charles Higgs   Litigation                                                                                          0.3   $400.00   $120.00
                                                             response
8/14/19    Charles Higgs   Litigation/Adv. Proc. And         Phone call with Debtor (A. Perzow) to discuss litigation issues   0.4   $400.00   $160.00
                          Contempt Motion                   re: Potential Stay Violation Motion

8/14/19   Charles Higgs   Litigation/Adversary Proceeding   Email to Court re: 107(b) issue                                   0.3   $400.00       $120
8/13/19   Charles Higgs   Litigation/Adversary Proceeding   Review email from the Court (J. Drain) re: 107(b) issue           0.2   $400.00     $80.00
                                                            Read email from the Court (J. Drain) to Creditor's attorney re:
8/9/19    Charles Higgs   Litigation/Adversary Proceeding                                                                     0.1   $400.00     $40.00
                                                            Sealing Motion
                                                            Read email from Creditor's attorney (J. Teitelbaum) to Court
8/9/19    Charles Higgs   Litigation/Adversary Proceeding                                                                     0.2   $400.00     $80.00
                                                            re: Sealing Motion
8/7/19    Charles Higgs   Litigation/Adversary Proceeding   Final Review and filing of adversary complaint                    0.4   $400.00    $160.00
                                                            At Debtor's request, start draft of Motion for 2004
8/6/19    Charles Higgs   Litigation/Adversary Proceeding   Examination of Officer of A. Mark for possible inclusion in       0.5   $400.00       $200
                                                            adversary
8/2/19    Charles Higgs   Litigation/Adversary Proceeding   Make additional revisions to adversary complaint                  0.3   $400.00    $120.00
8/1/19    Charles Higgs   Litigation/Adversary Proceeding   Revise Adversary Complaint                                        1.6   $400.00    $640.00
7/24/19   Charles Higgs   Litigation/Adversary Proceeding   Email draft of Adversary Complaint to the Debtor                  0.2   $400.00     $80.00
7/22/19   Charles Higgs   Litigation/Adversary Proceeding   Initial draft of Adversary Complaint                              3.5   $400.00   $1,400.00
6/24/20   Charles Higgs   Fee/Employment Application        Finalize Fee Application                                          0.4   $400.00    $160.00

6/17/20   Charles Higgs   Fee/Employment Application        Start Draft of Fee Application                                    1.1   $400.00    $440.00
7/17/19   Charles Higgs   Fee/Employment Application        Email to E. Aisner re: Filing of retention application            0.1   $400.00     $40.00
7/16/19   Charles Higgs   Fee/Employment Application        Make revisions to retention application                           0.2   $400.00     $80.00
7/15/19   Charles Higgs   Fee/Employment Application        Draft retention application                                       0.4   $400.00    $160.00
